Citation Nr: 9916868	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-36 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
November 1974.  He has been represented throughout his appeal 
by the Disabled American Veterans.  

This current matter came before the Board on appeal from a 
March 1993 decision, by the New York, New York Regional 
Office (RO), which determined that no new and material 
evidence had been submitted to reopen the veteran's claims of 
entitlement to service connection for residuals of a head 
injury and a nervous disorder.  The notice of disagreement 
with this determination was received in September 1993.  A 
statement of the case was issued in December 1993.  A report 
of contact (VA Form 119), dated May 2, 1994, reflect that the 
veteran called and informed the VA that he never received the 
statement of the case.  Thereafter, a copy of the statement 
of the case was sent to the veteran in June 1994.  The 
substantive appeal was received in June 1994.  

On November 17, 1997, the veteran appeared and offered 
testimony at a hearing before the undersigned member of the 
Board, sitting at New York, New York.  A transcript of the 
hearing is of record.  A private medical report was submitted 
at the hearing.  The appeal was received at the Board later 
in November 1997.  

In April 1998, the Board remanded the case to the RO for 
further development.  VA Form 119 was completed in May 1998.  
Veteran's military personnel records were received in June 
1998.  Additional private treatment reports were received in 
July and August 1998.  A supplemental statement of the case 
was issued in March 1999.  The appeal was received back at 
the Board in May 1999.  


FINDINGS OF FACT

1.  The veteran was denied service connection for residuals 
of a head injury by the RO in December 1977; this decision 
was not appealed within one year of notice thereof.  

2.  The evidence submitted since the December 1977 rating 
action consisting of the veteran's testimony and contentions 
regarding residuals of a head injury is not new as similar 
evidence was considered in December 1977 and the new evidence 
which was submitted since December 1977 is not so significant 
it must be considered to fairly decide the merits of the 
claim for service connection for residuals of a head injury.

3.  In a January 1983 decision, the Board denied entitlement 
to service connection for a nervous disorder.  

4.  The evidence submitted since the January 1983 Board 
decision consisting of the veteran's testimony and 
contentions regarding a nervous disorder in service or within 
one year of service is not new as similar evidence was 
considered in January 1983 and the new evidence which was 
submitted since January 1983 is not so significant it must be 
considered to fairly decide the merits of the claim for 
service connection for a nervous disorder.


CONCLUSIONS OF LAW

1.  The December 1977 rating action is final; evidence 
submitted since that decision does not constitute new and 
material evidence to reopen the veteran's claim for residuals 
of a head injury.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (1998).  

2.  Evidence submitted since the Board's January 1983 
decision is not new and material, and, thus, the veteran's 
claim for entitlement to service connection for a nervous 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Legal analysis.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).  The Board notes that the applicable regulation 
requires that new and material evidence is evidence which has 
not been previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998).  

In regard to the term "new and material," the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) has stated that "new" 
evidence means more than evidence which was not previously 
physically of record.  To be "new," additional evidence must 
be more that merely cumulative.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In order for evidence to be "material," 
in Colvin the Court stated that "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
expounded upon the "two-step analysis" which must be 
conducted under 38 U.S.C.A. § 5108 (West 1991) as set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order 
to determine if new and material evidence has been submitted.  
First, the Court in Evans stated that it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Second, if the 
evidence is new and material, the Board must reopen the claim 
and review all the evidence of record to determine the 
outcome of the claim on the merits.  The first step involves 
three questions: (1) Is the newly presented evidence "new" 
(not of record at the time of the last final disallowance of 
the claim and not merely cumulative of other evidence that 
was then of record)? (2) Is it "probative" of the issues at 
hand? (3) If it is new and probative, then, in light of all 
of the evidence of record, is there a reasonable possibility 
that the outcome of the claim on the merits would be changed?  

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
stated that the test created by the Court in Colvin was more 
restrictive than required by 38 C.F.R. § 3.156(a).  The 
Colvin test, as noted above, requires that, in order to 
reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.  Whereas 38 C.F.R. 
§ 3.156(a) requires that, to reopen a claim, evidence 
submitted must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  In 
Colvin, the United States Court of Appeals for the Federal 
Circuit stated that the Court "impermissibly replaced the 
agency's judgment with its own" and "imposed on veterans a 
requirement inconsistent with the general character of the 
underlying statutory scheme for awarding veterans' 
benefits."  Colvin was therefore specifically overruled by 
the United State Court of Appeals for the Federal Circuit in 
Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision. United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin which, the 
Board notes, was reiterated in Evans.  Inasmuch as the 
definition of "new" was not addressed by the United States 
Court of Appeals for the Federal Circuit, it appears that 
guidance in that regard provided by the Court is consistent 
with the controlling regulation.  However, the RO and the 
Board should no longer require that new evidence create a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome to reopen the claim.  Rather, the RO and 
the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.  

In this case, the RO in the December 1993 Statement of the 
Case provided the veteran with the provisions of 38 C.F.R. 
§ 3.156(a).  In a Supplemental Statement of the Case (SSOC), 
dated in March 1999, the RO also considered the case under 
the standard set forth in Hodge regarding whether the 
evidence currently submitted was new and material.  In its 
analysis and reasoning, the RO found that the evidence 
submitted was not so significant that it must be considered 
in order to fairly decide the merits of the claims.  

I.  New and material evidence to reopen a 
claim for service connection for 
residuals of a head injury.

When the claim for service connection for residuals of a head 
injury was denied by the RO in a final rating action in 
December 1977, the record included the service medical 
records, VA examination reports of December 1976 and August 
1977 and a November 1977 claim from the veteran where he 
first claimed a head injury in service when another soldier 
attacked him and struck him on the head with a broomstick; he 
stated that he was taken to an emergency room where he 
received 12 stitches.  

As noted above, the RO's December 1977 decision denied the 
veteran's claim for service connection for residuals of a 
head injury, essentially the service medical records did not 
show any treatment for a head injury during service nor was 
such an injury noted at the time of the veteran's discharge 
from service.  

The evidence received since the December 1977 decision 
essentially consists of: the report of a VA compensation 
examination in April 1978; a certificate of attending 
physician dated in March 1979; the report of a VA 
compensation examination in June 1979; private treatment 
reports dated from March 1979 to October 1980; a private 
medical statement dated in October 1980; lay statements dated 
in 1981; veteran's testimonies offered at personal hearings 
at the RO in May 1982 and November 1997, a private medical 
statement dated in November 1997, military personnel records, 
private treatment reports dated in July 1986, private 
treatment reports dated from July 1997 to May 1998, private 
treatment reports dated from August 1994 to October 1997, and 
private treatment reports dated from August 1980 to July 
1998.  

The Board notes the lay statements from acquaintances and 
friends of the veteran are new insofar as they were not 
previously considered by the RO; however, they are not 
material, because they are silent as to any indications that 
the veteran sustained a head injury in service or complained 
of chronic residuals therefrom.  While the military personnel 
records are also new insofar as they were not previously 
considered by the RO, they do not report any head injury in 
service,  therefore the military personnel records are not so 
significant that they must be considered to fairly decide the 
merits of the case.  In addition, the private treatment 
reports do not contain any complaints of a head injury nor do 
they reflect any diagnosed residuals of a head injury so 
while they are new they are not material as they are not so 
significant they must be considered to fairly decide the 
merits of the claim.  

In November 1997, the veteran testified that he was hit him 
on the side of the head with a brick, after reporting another 
soldier who was smoking marijuana.  The veteran indicated 
that he received many stitches on the side of his head, but 
the lump was still there.  The veteran's hearing testimony 
regarding the in-service head injury and its residuals is the 
same as he reported in the November 1977 statement which was 
previously considered in the December 1977 rating action.  

In sum, the Board concludes that new and material evidence 
has not been to reopen the veteran's claim for service 
connection for residuals of a head injury.  

II.  New and material evidence to reopen 
a claim for service connection for a 
nervous disorder.

The evidence of record and considered by the Board at the 
time of the Board's January 1983 denial of service connection 
for a nervous disorder consisted of service medical records, 
the report of VA compensation examinations conducted in 
August 1977 and April 1978, a statement from Kings County 
Hospital dated in August 1978 indicating there was no record 
of the veteran at that hospital, private treatment reports 
dated from March 1979 to October 1980, lay statements, a 
private medical statement dated in October 1980, and the 
veteran's testimony taken at a hearing in May 1982 where he 
reported being hospitalized at Kings County hospital within 
one year of service.  

Essentially, the veteran's service medical records are 
completely silent with respect to any complaints, findings or 
diagnosis of a nervous disorder.  While a private medical 
statement indicated that the veteran suffered his first 
nervous breakdown in 1976, and the veteran reported being 
hospitalized in 1975 and 1976, the record does not reflect 
any hospital admission or treatment for a nervous disorder 
within one year after the veteran's discharge from service.  
The medical evidence of record in January 1983 showed that 
the veteran was first diagnosed with a nervous disorder in 
August 1977, more than one year following his discharge from 
service.  

The evidence received since the January 1983 decision 
essentially consists of the veteran's testimony offered at a 
personal hearing at the RO in November 1997, a private 
medical statement dated in November 1997, military personnel 
records, private treatment reports dated in July 1986, 
private treatment reports dated from July 1997 to May 1998, 
private treatment reports dated from August 1994 to October 
1997, and private treatment reports dated from August 1980 to 
July 1998.  

In this regard, the Board notes that the newly received 
medical records reflect findings of paranoid schizophrenia.  
While this evidence is new it is not material as it shows 
that the veteran has schizophrenia currently which has no 
bearing on the issue of whether schizophrenia was present in 
service or within one year of service. While the military 
personnel records are also new insofar as they were not 
previously considered by the RO, they do not report 
schizophrenia in service, and  therefore the military 
personnel records are not so significant that they must be 
considered to fairly decide the merits of the case.  

The veteran's testimony reiterates his contentions that he 
developed a nervous disorder during military service.  Such 
evidence is not new because the veteran at the time of the 
January 1983 Board decision had reported that he suffers from 
a nervous disorder as a result of military service and that 
he was treated for it within one year of service.  

With regard to the November 1997 medical statement submitted 
at the hearing, this document can only be viewed as a 
confirmation that the veteran suffers from paranoid 
schizophrenia and that he was first admitted to a hospital 
for treatment of his nervous disorder in 1977, a fact that 
was previously considered in January 1983.  Thus, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

Under the circumstances above, the Board concludes that the 
evidence since the January 1983 Board decision is not new and 
material.  Accordingly, the veteran's claim for service 
connection for a nervous disorder is not reopened.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for residuals of a head 
injury, the appeal is denied.  

New and material evidence not having been submitted to reopen 
a claim for service connection for a nervous disorder, the 
appeal is denied.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

